Case 8:19-cv-02771-TPB-TGW Document 81 Filed 10/21/20 Page 1 of 4 PageID 502



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MARIE BUTLER,

      Plaintiff,

v.                                                  Case No. 8:19-cv-2771-T-60TGW

BOB GUALTIERI, in his official
capacity as Sheriff of Pinellas
County, and AMY GEE,
in her individual capacity,

      Defendants.
________________________________/

            ORDER DENYING “DEFENDANT, BOB GUALTIERI,
          AS SHERIFF OF PINELLAS COUNTY, IN HIS OFFICIAL
       CAPACITY’S, MOTION FOR JUDGMENT ON THE PLEADINGS
        AS TO COUNT V OF THE SECOND AMENDED COMPLAINT”

      This matter is before the Court on “Defendant, Bob Gualtieri, as Sheriff of

Pinellas County, in his Official Capacity’s, Motion for Judgment on the Pleadings as

to Count V of the Second Amended Complaint,” filed on September 25, 2020. (Doc.

63). On October 5, 2020, Plaintiff filed a response in opposition. (Doc. 66). After

reviewing the motion, response, court file, and the record, the Court finds as follows:

                                    Background

      On January 8, 2019, Plaintiff Marie Butler was arrested for disorderly

intoxication, a second-degree misdemeanor, and was taken to the Pinellas County

Jail. While at booking, Plaintiff was injured when Amy Gee, a deputy at the

Pinellas County Sheriff’s Office (“PCSO”) at that time, performed a takedown on

her. During the takedown, Plaintiff, who was handcuffed behind her back, broke


                                      Page 1 of 4
Case 8:19-cv-02771-TPB-TGW Document 81 Filed 10/21/20 Page 2 of 4 PageID 503



her left arm. Gee then pulled Plaintiff to her feet by grabbing Plaintiff’s broken

arm.

       Plaintiff’s husband filed a complaint against Gee with the PCSO

Administrative Investigation Division. PCSO ultimately determined that Gee’s use

of force was not reasonable, and Gee’s employment was terminated on April 5, 2019.

       Plaintiff now sues Bob Gualtieri, in his official capacity as Sheriff of Pinellas

County, for battery and negligence based on vicarious liability, and for Monell

liability under 42 U.S.C. § 1983. The Sheriff has moved for judgment on the

pleadings as to the § 1983 claim, arguing that the facts alleged do not give rise to

Monell liability. Specifically, the Sheriff contends that the second amended

complaint contains no factual detail to support the conclusory allegation that the

incidents were “materially similar” and “constitutional violations.”

                                   Legal Standard

       A motion for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c) is governed by the same standard as a motion to dismiss under Rule

12(b)(6). Carbone v. Cable News Network, Inc., 910 F.3d 1345, 1350 (11th Cir.

2018). Accordingly, a court must accept the facts alleged in the complaint as true

and view them in the light most favorable to the nonmoving party. See

Cunningham v. Dist. Attorney’s Office for Escambia Cty., 592 F.3d 1237, 1255 (11th

Cir. 2010). The court must also consider the answer and any documents attached

as exhibits. Eisenberg v. City of Miami Beach, 54 F. Supp. 3d 1312, 1319 (S.D. Fla.

2014). “Judgment on the pleadings is proper when no issues of material fact exist,

and the moving party is entitled to judgment as a matter of law based on the

                                       Page 2 of 4
Case 8:19-cv-02771-TPB-TGW Document 81 Filed 10/21/20 Page 3 of 4 PageID 504



substance of the pleadings and any judicially noticed facts.” Cunningham, 592 F.3d

at 1255 (internal quotation omitted).

                                         Analysis

      In her § 1983 claim against the Sheriff, Plaintiff alleges that he is liable

because of his failure to train deputies as to the circumstances in which a

handcuffed takedown may be used on a detainee or arrestee. To support her

allegations, Plaintiff points to three other incidents, occurring between March 19,

2017, and December 22, 2018, in which handcuffed individuals were injured at the

jail when deputies performed takedowns on them. All three incidents required the

detainees to be taken to the hospital for treatment.

      The Sheriff argues that the § 1983 failure-to-train Monell claim is

unsupported by sufficient factual allegations. The Court has already addressed a

substantially similar or identical argument. In a February 20, 2020, Order, the

Honorable James S. Moody denied the Sheriff’s motion to dismiss, explaining that

Plaintiff had pled a sufficient claim:

      Considering this framework, the Court concludes Butler adequately
      pleaded a failure-to-train claim against PCSO. Butler alleged PCSO
      deputies were not trained on how and when to perform takedowns on
      non-resisting, handcuffed detainees. Butler alleged PCSO was on
      notice of the failure to train its deputies, given the prior incidents of
      injuries at the Jail when deputies performed takedowns on three other
      handcuffed detainees that required hospital treatment. Butler also
      alleged that this failure to train was not idiosyncratic to Gee by
      alleging that (1) all the deputies who witnessed the takedown believed
      Gee used reasonable and necessary force, (2) other deputies testified
      that they had not been trained on how to takedown handcuffed
      detainees, and (3) deputies could not agree whether the fact a detainee
      was handcuffed would affect how a takedown should be performed.
      While these allegations are somewhat diminished by the fact that it
      only looks to six other deputies, these allegations considered in light of

                                         Page 3 of 4
Case 8:19-cv-02771-TPB-TGW Document 81 Filed 10/21/20 Page 4 of 4 PageID 505



       the remaining allegations sufficiently plead a claim for Monell failure-
       to-train liability.

(Doc. 33).

       Although an amended complaint was subsequently filed, Plaintiff’s minor

revisions do not change this analysis. 1 Accepting Plaintiff’s well-pleaded facts as

true, as it is required to do at this stage of the proceedings, the Court concludes that

the Sheriff is not entitled to judgment as a matter of law as to Count V.

Consequently, the motion is denied.

       It is therefore

       ORDERED, ADJUDGED, and DECREED:

    (1) “Defendant, Bob Gualtieri, as Sheriff of Pinellas County, in his Official

       Capacity’s, Motion for Judgment on the Pleadings as to Count V of the

       Second Amended Complaint” (Doc. 43) is hereby DENIED.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 21st day of

October, 2020.




                                                    TOM BARBER
                                                    UNITED STATES DISTRICT JUDGE




1For example, Paragraphs 2, 55, 61, and 62 were amended to replace the term “non-resisting citizen”
with the term “detainees or arrestees,” and Paragraphs 48, 52, and 66 were amended to replace the
words “lack of resistance” with “level of resistance, if any.”
                                            Page 4 of 4
